Name: Commission Implementing Regulation (EU) 2017/1899 of 18 October 2017 entering certain names in the register of traditional specialities guaranteed (TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma (TSG) and TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky (TSG))
 Type: Implementing Regulation
 Subject Matter: marketing;  foodstuff;  Europe;  consumption
 Date Published: nan

 19.10.2017 EN Official Journal of the European Union L 269/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1899 of 18 October 2017 entering certain names in the register of traditional specialities guaranteed (TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma (TSG) and TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 26 and Article 52(2) thereof, Whereas: (1) In accordance with Article 26 of Regulation (EU) No 1151/2012, Czech Republic submitted the names TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma and TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky in view of enabling them to be registered in the register of Traditional Specialities Guaranteed provided for in Article 22 of Regulation (EU) No 1151/2012 with reservation of name. (2) The names LoveckÃ ½ salÃ ¡m/LoveckÃ ¡ salÃ ¡ma and Ã pekÃ ¡Ã ky/Ã pekaÃ ky, had previously been registered (2) as traditional speciality guaranteed without reservation of name in accordance with Article 13(1) of Council Regulation (EC) No 509/2006 (3). (3) Following the national opposition procedure referred to in the second subparagraph of Article 26(1) of Regulation (EU) No 1151/2012, the names LoveckÃ ½ salÃ ¡m/LoveckÃ ¡ salÃ ¡ma were complemented by the terms TradiÃ nÃ ­ and TradiÃ nÃ ¡ respectively and the names Ã pekÃ ¡Ã ky/Ã pekaÃ ky were complemented by the terms TradiÃ nÃ ­ and TradiÃ nÃ © respectively. These complementing terms identify the traditional character of the names, in accordance with the third subparagraph of Article 26(1) of Regulation (EU) No 1151/2012. (4) The submission of the names TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma and TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky was examined by the Commission and subsequently published in the Official Journal of the European Union (4). (5) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the names TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma and TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky should therefore be entered in the register with reservation of name, HAS ADOPTED THIS REGULATION: Article 1 The names TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma (TSG) and TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky (TSG) are hereby entered in the register with reservation of name. The product specification of the TSG LoveckÃ ½ salÃ ¡m/LoveckÃ ¡ salÃ ¡ma and TSG Ã pekÃ ¡Ã ky/Ã pekaÃ ky shall be deemed to be the specification referred to in Article 19 of Regulation (EU) No 1151/2012 for the TSG TradiÃ nÃ ­ LoveckÃ ½ salÃ ¡m/TradiÃ nÃ ¡ LoveckÃ ¡ salÃ ¡ma and TSG TradiÃ nÃ ­ Ã pekÃ ¡Ã ky/TradiÃ nÃ © Ã pekaÃ ky with reservation of name. The names specified in the first paragraph denote products in Class 1.2. Meat products (cooked, salted, smoked, etc.), as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (5). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EU) No 160/2011 of 21 February 2011 entering a name in the register of traditional specialities guaranteed (LoveckÃ ½ salÃ ¡m/LoveckÃ ¡ salÃ ¡ma (TSG)) (OJ L 47, 22.2.2011, p. 7). Commission Regulation (EU) No 158/2011 of 21 February 2011 entering a name in the register of traditional specialities guaranteed (Ã pekÃ ¡Ã ky/Ã pekaÃ ky (TSG)) (OJ L 47, 22.2.2011, p. 3). (3) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). Regulation repealed and replaced by Regulation (EU) No 1151/2012. (4) OJ C 167, 11.5.2016, p. 21. (5) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).